Exhibit 10.5
Execution Copy
SECURITIES GRANT AGREEMENT
THIS SECURITIES GRANT AGREEMENT (this “Agreement”) is made as of November 14,
2011 (the “Grant Date”), by and among Crumbs Bake Shop, Inc. (formerly known as
57th Street General Acquisition Corp.), a Delaware corporation (the “Company”),
Crumbs Holdings, LLC, a Delaware limited liability company (“Crumbs”, and
together with the Company, the “Companies”) and Julian R. Geiger (the
“Executive”). The Company, Crumbs and the Executive are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”. Capitalized
terms shall have the meaning ascribed to them in Section 7.
WHEREAS, the Company, Crumbs and the Executive desire to enter into an agreement
pursuant to which the Executive will acquire, and the Company and Crumbs, as
applicable, will issue, (A) 799,000 New Crumbs Class B Exchangeable Units of
Crumbs (the “Class B Exchangeable Units”) with such terms and conditions as set
forth in the Third Amended and Restated Limited Liability Company Agreement of
Crumbs, dated as of May 5, 2011, by and among the members of Crumbs (the “LLC
Agreement”), and 79,900 shares of Series A Voting Preferred Stock of the
Company, par value $0.0001 per share (the “Series A Preferred Stock”) (such
Class B Exchangeable Units and shares of Series A Preferred Stock, the “Granted
Securities”) and (B) up to 901,000 Class B Exchangeable Units and up to 90,100
shares of Series A Preferred Stock, subject to the achievement of certain
performance targets as more fully described herein (the “Contingent Securities”,
and together with the Granted Securities, the “Executive Securities”); and
WHEREAS, in connection with the issuance of Executive Securities hereunder,
Bauer Holdings, Inc. and EHL Holdings LLC (the “Forfeiting Holders”) are
entering into an Acknowledgement of Forfeiture of Securities, dated as of the
date hereof, pursuant to which the Forfeiting Holders are forfeiting a number of
Class B Exchangeable Units and shares of Series A Preferred Stock that were
issued to the Forfeiting Holders (and, with respect to Contingent Consideration,
that the Forfeiting Holders have the right to receive in the event that certain
performance targets are achieved) pursuant to that certain Business Combination
Agreement equal to the number of Executive Securities to be issued hereunder,
which forfeited securities shall be cancelled by the Company and Crumbs, as the
case may be;
NOW THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties contained herein, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:
1. Issuance of Granted Securities.
(a) Reasonably promptly following the execution of this Agreement, (i) Crumbs
will issue to the Executive 799,000 Class B Exchangeable Units of Crumbs and
(ii) the Company will issue to the Executive 79,900 shares of Series A Preferred
Stock. Contemporaneously herewith, the Executive shall deliver to Crumbs an
executed accession agreement to the LLC Agreement indicating the Executive’s
ownership of such Class B Exchangeable Units (the “LLC Agreement Joinder”).

 

 



--------------------------------------------------------------------------------



 



(b) Within thirty (30) days after the Grant Date, the Executive may elect to
make an effective election with the Internal Revenue Service under Section 83(b)
of the Code and the regulations promulgated thereunder, in the form of Exhibit A
hereto. Executive hereby agrees to provide a copy of such form of election to
each of the Company and Crumbs.
2. Issuance of Contingent Securities.
(a) Issuance of Contingent Securities to Executive. In addition to the Granted
Securities to be issued pursuant to Section 1(a) above, and solely in the event
that any portion of the Contingency Consideration (as defined in the Business
Combination Agreement) becomes issuable pursuant to the Business Combination
Agreement, the Executive shall be entitled to the Contingent Securities as
follows (subject to adjustment pursuant to Section 2(b)):
(i) 300,333.3 Class B Exchangeable Units and 30,033.3 shares of Series A
Preferred Stock in the event that the First Stock Target (as defined in the
Business Combination Agreement) has been achieved; and/or
(ii) 300,333.3 Class B Exchangeable Units and 30,033.3 shares of Series A
Preferred Stock in the event that the Second Stock Target (as defined in the
Business Combination Agreement) has been achieved; and/or
(iii) 300,333.3 Class B Exchangeable Units and 30,033.3 shares of Series A
Preferred Stock in the event that the Third Stock Target (as defined in the
Business Combination Agreement) has been achieved; and/or
(iv) to the extent that not all of the foregoing Stock Targets have been
achieved, 450,500 Class B Exchangeable Units and 45,050 shares of Series A
Voting Preferred Stock in the event that the 2013 EBITDA Target (as defined in
the Business Combination Agreement) has been achieved; and/or
(v) to the extent that not all of the foregoing Stock Targets have been
achieved, 450,500 Class B Exchangeable Units and 45,050 shares of Series A
Voting Preferred Stock in the event that the 2014 EBITDA Target (as defined in
the Business Combination Agreement) has been achieved; and/or
(vi) any remaining Contingency Securities not otherwise achieved hereunder up to
the Maximum Contingency Securities (as hereinafter defined) in the event that
the 2015 EBITDA Target (as defined in the Business Combination Agreement) has
been achieved.
For the avoidance of doubt, the Parties hereby agree, except as required to
satisfy any adjustments pursuant to Section 2(f) upon an Organic Dilution Event
(as defined in the Business Combination Agreement), the Contingent Securities
earned under Section 2(a)(i)-(v) shall not exceed 901,000 Class B Exchangeable
Units and 90,100 shares of Series A Preferred Stock in the aggregate (the
“Maximum Contingency Securities”). For the avoidance of doubt, the Parties
hereby further agree that any issuance of Contingent Securities pursuant to this
Agreement shall be in accordance with and subject to each of (i) the obligations
of the Companies to issue the Contingency Consideration (as defined in the
Business Combination Agreement), including without limitation, pursuant to
Sections 1.4(b), 1.5, and 1.9 of the Business Combination Agreement, and
(ii) the rights of the Members (as defined in the Business Combination
Agreement, including without limitation, pursuant to Sections 1.4(b), 1.4(c),
1.4(d), 1.5, 1.9 and 1.10 of the Business Combination Agreement, including the
Members’ right to receive such Contingency Consideration, but in no event shall
anything contained in this Agreement or any of the Transaction Documents create
for the benefit of Executive any right, entitlement or privilege to receive
Contingent Securities that is superior to a Member’s right (except as waived) to
receive Contingency Consideration pursuant to the terms and condition set forth
in the Business Combination Agreement; provided, that in no event shall any
Member’s waiver of, or failure to exercise, his, her or its rights under the
Business Combination or consent to an amendment, supplement or modification of
the Business Combination Agreement after the date hereof in any way affect the
Executive’s right to receive the Contingent Securities pursuant to this
Agreement, unless the Executive provides his prior written consent to such
waiver, amendment, supplement or modification, as applicable.

 

2



--------------------------------------------------------------------------------



 



3. Representations and Warranties of the Executive. In connection with the
issuance of the Executive Securities hereunder, the Executive represents and
warrants to the Company and Crumbs that:
(a) Authorization of Transaction Documents. This Agreement and the other
Transaction Documents to which the Executive is a party have been duly executed
and delivered by the Executive and (assuming the due authorization, execution
and delivery by the Company, Crumbs and the other parties thereto, as the case
may be), this Agreement and the other Transaction Documents to which the
Executive is a party constitute the legal, valid and binding obligations of the
Executive, enforceable against the Executive in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar Laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding at Law or in equity).
(b) Conflicts; Consents of Third Parties.
(i) None of the execution and delivery by the Executive of this Agreement or the
other Transaction Documents to which the Executive is a party, the consummation
of the transactions contemplated hereby or thereby, or compliance by the
Executive with any of the provisions hereof or thereof, will conflict with,
result in any violation of or default (with or without notice or lapse of time,
or both) under, give rise to a right of termination or cancellation under,
require a consent or waiver under, require the payment of a penalty or increased
liabilities or fees or the loss of a benefit under or result in the imposition
of any lien under, any provision of (i) any contract or permit to which the
Executive is a party or by which any of the properties or assets of the
Executive are bound; (ii) any Order applicable to the Executive or by which any
of the properties or assets of the Executive are bound; or (iii) any applicable
Law.
(ii) No consent, waiver, approval, Order, permit or authorization of, or
declaration or filing with, or notification to, any Governmental Authority is
required on the part of the Executive in connection with the execution and
delivery of this Agreement or the other Transaction Documents to which the
Executive is a party or the compliance by the Executive with any of the
provisions hereof or thereof, or the consummation of the transactions
contemplated hereby or thereby.

 

3



--------------------------------------------------------------------------------



 



(c) Securities Law Matters.
(i) The Executive Securities to be received by the Executive will be acquired by
the Executive for investment only for the Executive’s own account, not as a
nominee or agent, and not with a view to the transfer, sale or distribution of
any part thereof in violation of applicable U.S. federal or state or foreign
securities Laws.
(ii) The Executive understands that the offer and sale of the Executive
Securities has not been registered under the Securities Act or any applicable
U.S. state or foreign securities Laws, and that the Executive Securities are
being issued in reliance on an exemption from registration, which exemption
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Executive’s representations as expressed herein.
(iii) The Executive has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Executive’s
receipt of the Executive Securities. The Executive is a sophisticated investor,
has relied upon independent investigations made by Executive and Executive’s
representatives, and is making an independent decision to receive the Executive
Securities.
(iv) The Executive has had, prior to his acquisition of the Executive
Securities, the opportunity to ask questions of, and receive answers from, the
Company and Crumbs concerning the terms and conditions of the transactions
contemplated hereby and the Executive’s acquisition of the Executive Securities
and to obtain additional information necessary to verify the accuracy of any
information furnished to the Executive.
(v) The Executive is an “accredited investor” as such term is defined in
Rule 501 of the Securities Act.
4. Representations and Warranties of the Company and Crumbs. In connection with
the issuance of the Executive Securities hereunder, each of the Company and
Crumbs, severally and not jointly, represents and warrants to the Executive
that:
(a) Organization and Good Standing. The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has all requisite corporate power and authority to own, lease
and operate its properties and carry on its business. Crumbs is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware and has all requisite limited liability
company power and authority to own, lease and operate its properties and carry
on its business.

 

4



--------------------------------------------------------------------------------



 



(b) Authorization of Transaction Documents. Each of the Company and Crumbs has
all requisite power and authority to execute and deliver this Agreement and the
other Transaction Documents to which the Company and/or Crumbs, as applicable,
is a party, and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the other Transaction Documents
to which the Company and/or Crumbs, as applicable, is a party and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all requisite corporate or limited liability company action, as
applicable, on behalf of the Company and/or Crumbs, as the case may be. This
Agreement and the other Transaction Documents to which the Company and/or
Crumbs, as applicable, is a party have been duly executed and delivered by each
of the Company and Crumbs, as applicable, and (assuming the due authorization,
execution and delivery by the Executive and the other parties thereto, as the
case may be), this Agreement and the other Transaction Documents to which the
Company and/or Crumbs, as applicable, is a party constitutes the legal, valid
and binding obligations of the Company and/or Crumbs, as applicable, enforceable
against such Person in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at Law or in equity).
(c) Conflicts; Consents of Third Parties.
(i) None of the execution and delivery by the Company and/or Crumbs of this
Agreement or the other Transaction Documents to which the Company and/or Crumbs,
as applicable, is a party, the consummation of the transactions contemplated
hereby or thereby, or compliance by the Company and/or Crumbs, as applicable,
with any of the provisions hereof or thereof will conflict with, result in any
violation of or default (with or without notice or lapse of time, or both)
under, give rise to a right of termination or cancellation under, require a
consent or waiver under, require the payment of a penalty or increased
liabilities or fees or the loss of a benefit under or result in the imposition
of any lien under, any provision of (i) the organizational documents of the
Companies; (ii) any contract or permit to which the Companies or any of their
respective Affiliates is a party or by which any of the properties or assets of
the Companies or any of their respective Affiliates are bound; (iii) any Order
applicable to the Companies or any of their respective Affiliates or by which
any of the properties or assets of the Companies or any of their respective
Affiliates are bound; or (iv) any applicable Law.
(ii) No consent, waiver, approval, Order, permit or authorization of, or
declaration or filing with, or notification to, any Governmental Authority is
required on the part of the Companies in connection with the execution and
delivery of this Agreement or the other Transaction Documents to which the
Company and/or Crumbs, as applicable, is a party or the compliance by the
Company and/or Crumbs, as applicable, with any of the provisions hereof or
thereof, or the consummation of the transactions contemplated hereby or thereby.
(d) Issuance of Executive Securities.
(i) The shares of (i) Series A Preferred Stock and (ii) Class B Exchangeable
Units to be issued pursuant to this Agreement will be duly authorized, validly
issued, fully paid and non assessable, not subject to or issued in violation of
any purchase option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the DGCL or the DLLCA, the
organizational documents of the Company or Crumbs or any contract to which the
Company or Crumbs is a party or by which the Company or Crumbs is bound and not
subject to preemptive rights created by statute, the organizational documents of
the Company or Crumbs or any agreement to which the Company or Crumbs is a party
or is bound, other than for the Business Combination Agreement (including any
agreement entered into by the Company or Crumbs in connection with the
consummation of the transactions contemplated by the Business Combination
Agreement) or as set forth herein.

 

5



--------------------------------------------------------------------------------



 



(ii) Upon delivery of the (i) Series A Preferred Stock and (ii) Class B
Exchangeable Units pursuant to this Agreement, the Executive will have good
title to such securities free and clear of any restrictions on transfer,
Encumbrances (other than any restriction under the Securities Act, or any state
“blue sky” securities Laws), warrants, purchase rights, contracts, assignments,
commitments, equities, claims and demands, other than as set forth herein.
(iii) There are no registration rights (except as set forth in the Existing
Registration Rights Agreement), and there is no voting trust, proxy, rights
plan, anti-takeover plan or other contracts or understandings to which the
Company or Crumbs is a party or by which the Company or Crumbs is bound with
respect to any of its capital stock or equity interests, other than as set forth
herein.
(e) Compliance with Laws. Neither the Company, Crumbs nor any of their
respective subsidiaries is in conflict with, or in default or violation of, nor
has it received, from March 7, 2008 through the Grant Date, any written notice
of any conflict with, or default or violation of, any applicable Law by which it
or any of its property or assets is bound or affected including, without
limitation, consumer protection, insurance or securities Laws.
5. Vesting of Granted Securities. The Granted Securities shall be subject to the
following terms and conditions:
(a) Fifty percent (50%) of the Class B Exchangeable Units that are Granted
Securities (the “First Class B Tranche”) and fifty percent (50%) of the shares
of Series A Preferred Stock that are Granted Securities (the “First Series A
Tranche”) shall be fully vested as of the Grant Date;
(b) Fifty percent (50%) of the Class B Exchangeable Units that are Granted
Securities (the “Second Class B Tranche”) and fifty percent (50%) of the shares
of Series A Preferred Stock that are Granted Securities (the “Second Series A
Tranche”) shall vest on the one-year anniversary of the Grant Date (the
“One-Year Anniversary”) subject to the Executive remaining employed with the
Companies through the One-Year Anniversary; provided, that:
(i) upon the Executive’s termination of employment by the Company or Crumbs
without Cause (as defined in the Employment Agreement) or by the Executive for
Good Reason (as defined in the Employment Agreement) prior to the One-Year
Anniversary, the Second Class B Tranche and the Second Series A Tranche shall
immediately become fully vested; and

 

6



--------------------------------------------------------------------------------



 



(ii) upon the Executive’s termination of employment with the Companies as a
result of death or Disability (as defined in the Employment Agreement) prior to
the One-Year Anniversary, a portion of the Second Class B Tranche and the Second
Series A Tranche shall immediately become vested (determined by multiplying the
amount of Second Class B Tranche or Second Series A Tranche, as applicable, by a
fraction, the numerator of which is the number of days from the Grant Date
through the date of the Executive’s termination and the denominator of which is
365).
(c) The Second Class B Tranche and the Second Series A Tranche shall immediately
become fully vested upon a “Change of Control” (as defined in the Employment
Agreement) prior to the One-Year Anniversary.
6. Lock-Up.
(a) Lock-up Period. The Executive hereby agrees that, without the prior written
consent of the Company and Crumbs, he: (i) will not, directly or indirectly,
offer, sell, agree to offer or sell, solicit offers to purchase, grant any call
option or purchase any put option with respect to, assign, transfer, pledge,
borrow or otherwise dispose of, any Executive Securities issued pursuant to this
Agreement, including, without limitation, any Class B Exchangeable Units or
Series A Preferred Stock received pursuant to this Agreement or Common Stock
issuable upon the exchange thereof (such shares or securities, collectively, the
“Lock-up Shares”); (ii) will not establish or increase any “put equivalent
position” or liquidate or decrease any “call equivalent position” (in each case
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder) with respect to
any Lock-up Shares, or otherwise enter into any swap, derivative or other
transaction or arrangement that transfers to another, in whole or in part, any
economic consequence of ownership of any Lock-up Shares, whether or not such
transaction is to be settled by delivery of Lock-up Shares, other securities,
cash or other consideration; or (iii) will not engage in any short selling of
any Lock-up Shares, in each case, for a period commencing on the Grant Date and
ending on the earlier to occur of (i) the first (1st) anniversary of the Grant
Date and (ii) the Executive’s termination of employment by the Company and/or
Crumbs without Cause (as defined in the Employment Agreement) or by the
Executive for Good Reason (as defined in the Employment Agreement) (the “Lock-up
Period”). Notwithstanding anything in this Section 6(a) to the contrary, the
Executive may exercise any rights under the Executive Registration Rights
Agreement; provided, however, that no sale of Lock-up Shares by the Executive
shall be permitted during the Lock-up Period. Nothing in this Agreement shall
prevent the Executive from making any exchange permitted by the Exchange and
Support Agreement.
(b) Transfer Agent Instructions. The Executive hereby authorizes the Company
and/or Crumbs during the Lock-up Period to cause any transfer agent for the
Lock-up Shares to decline to transfer, and to note stop transfer restrictions on
the stock register and other records relating to, Lock-up Shares for which the
Executive is the record holder and, in the case of Lock-up Shares for which the
Executive is the beneficial but not the record holder, agrees during the Lock-Up
Period to cause the record holder to cause the relevant transfer agent to
decline to transfer, and to note stop transfer restrictions on the stock
register and other records relating to, such Lock-up Shares, if such transfer
would constitute a violation or breach of this Agreement.

 

7



--------------------------------------------------------------------------------



 



(c) Permitted Transfer. Notwithstanding the foregoing, the Executive may sell or
otherwise transfer Lock-up Shares (i) to immediate family members (including
spouses, significant others, lineal descendants, brothers and sisters), (ii) a
family trust, foundation or partnership established for the exclusive benefit of
the Executive, (iii) a charitable foundation controlled by the Executive or any
of his immediate family members or (iv) by will or intestacy to any immediate
family or to a trust, the beneficiaries of which are exclusively the Executive,
a member or members of his immediate family or a charitable foundation
controlled by any such persons; provided, in each such case that the transferee
thereof agrees to be bound by the restrictions set forth herein.
7. Glossary.
(a) Defined Terms. For purpose of this Agreement, the following capitalized
terms have the following meanings:
(i) “Business Combination Agreement” means that certain Business Combination
Agreement, dated as of January 9, 2011, as amended on each of February 18, 2011,
March 17, 2011 and April 7, 2011, by and among the Company, 57th Street Merger
Sub LLC, a Delaware limited liability company, Crumbs, the members of Crumbs set
forth on the signature pages thereto, and the representatives of Crumbs and the
Members.
(ii) “Employment Agreement” means that certain Employment Agreement, dated as of
the date hereof, by and among the Company, Crumbs and the Executive, as amended
or supplemented from time to time.
(iii) “Exchange and Support Agreement” means that certain Exchange and Support
Agreement, dated as of May 5, 2011, by and among the Company, Crumbs and the
Persons set forth on the signature pages thereof and their Permitted Transferees
(as defined therein).
(iv) “Exchange Agreement Joinder” means that certain Accession Agreement to the
Exchange and Support Agreement, dated as of the date hereof, by and among the
Company, Crumbs and the Executive.
(v) “Executive Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of the date hereof, by and among the Company and the
Executive.
(vi) “Existing Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of May 5, 2011, by and among the Company, the Member
Holders, the Underwriter Holders, the Sponsor and the Expense Holders (each as
defined therein).

 

8



--------------------------------------------------------------------------------



 



(vii) “Tax Receivable Agreement” means that certain Tax Receivables Agreement,
dated as May 5, 2011, by and among the Company, Crumbs and each of the other
parties thereto identified as “Members” therein.
(viii) “Tax Receivable Agreement Joinder” means that certain Joinder Agreement
to the Tax Receivable Agreement, dated as of the date hereof, by and among the
Company, Crumbs and the Executive.
(ix) “Transaction Documents” means the Employment Agreement, this Agreement, the
Executive Registration Rights Agreement, the Tax Receivable Agreement Joinder,
the Exchange Agreement Joinder and the LLC Agreement Joinder.
(b) Other Capitalized Terms. Capitalized terms used and not otherwise defined
herein are defined in the Business Combination Agreement and shall have the
meanings given to such terms in the Business Combination Agreement.
8. Miscellaneous.
(a) Fair Market Value. With respect to the Executive Securities, each of the
Parties agrees that the aggregate fair market value for one Class B Exchangeable
Unit and 0.1 shares of Series A Preferred Stock shall equal the closing or last
reported price on NASDAQ of a share of Common Stock for the date of grant (as
reported by Bloomberg L.P. or a similar organization or agency succeeding to its
functions of reporting prices).
(b) Notices. Any notices or communication given by any Party hereto to the other
Party shall be given in accordance with section 8 (“Notices”) of the Employment
Agreement.
(c) Entire Agreement. This Agreement and the other Transaction Documents
contains the entire understanding of the Parties in respect of its subject
matter and supersedes all prior oral and written agreements and understandings
between the Parties with respect to such subject matter.
(d) Amendment; Waiver. This Agreement may not be amended, supplemented, canceled
or discharged, except by written instrument executed by the Executive and the
Companies. No failure to exercise, and no delay in exercising, any right, power
or privilege hereunder shall operate as a waiver thereof. No waiver of any
preceding breach of this Agreement shall operate as a waiver of a succeeding
breach of this Agreement.
(e) Binding Effect; Assignment. The rights and obligations of the Companies
under this Agreement shall bind and inure to the benefit of any successor or
successors of the Companies by reorganization, merger or consolidation, or any
assignee of all or substantially all of the business and properties of the
Companies. The rights or obligations of the Executive under this Agreement shall
bind and inure to the benefit of the Executive, his heirs, personal
representatives and assigns.
(f) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

9



--------------------------------------------------------------------------------



 



(g) Governing Law; Interpretation. This Agreement shall be governed and
construed in accordance with the Laws of the State of New York, without regard
to conflicts of laws doctrines. Any action, suit, proceeding, claim, dispute or
controversy concerning this Agreement or the subject matter thereof shall be
brought in the courts of the State of New York, in New York County, or in the
federal courts of the United States within the State and County of New York, to
the exclusive jurisdiction of which courts the Parties hereto hereby agree. Any
service of process in any such action, suit, proceeding, claim, dispute or
controversy shall be by delivering the same or by mailing the same (by
registered or certified mail, return receipt requested) to the relevant
addresses set forth in section 9 of the Employment Agreement or to such other
addresses as may have been designated in writing.
(h) Further Assurances. The Companies and the Executive each agree, at any time
and from time to time, to execute, acknowledge, deliver and perform, and/or
cause to be executed, acknowledged, delivered and performed, all such further
acts, deeds, assignments, transfers, conveyances, powers of attorney and/or
assurances as may be necessary, and/or proper to carry out the provisions and/or
intent of this Agreement.
(i) Severability. The Companies and the Executive each acknowledge that the
terms of this Agreement are fair and reasonable at the date signed by them.
However, in light of the possibility of a change of conditions or of differing
interpretations by a court of what is fair and reasonable, the Companies and the
Executive stipulate as follows: if any one or more of the terms, provisions,
covenants and restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated; further, if any one or more of the provisions contained in this
Agreement shall for any reason be determined by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, it shall be construed, by limiting or reducing it, so as to
be enforceable to the extent compatible with then applicable Law.
(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute a single agreement.
[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Securities Grant Agreement on
the date first written above.

                  CRUMBS BAKE SHOP, INC.    
 
           
 
  By:   /s/ John D. Ireland
 
Name: John D. Ireland    
 
      Title: CFO    
 
                CRUMBS HOLDINGS LLC    
 
           
 
  By:   /s/ John D. Ireland
 
Name: John D. Ireland    
 
      Title: CFO    
 
                EXECUTIVE:    
 
                /s/ Julian R. Geiger                   Julian R. Geiger    

[SIGNATURE PAGE TO SECURITIES GRANT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
November ___, 2011
PROTECTIVE ELECTION TO INCLUDE SECURITIES
IN GROSS INCOME PURSUANT TO
SECTION 83(b) OF THE INTERNAL REVENUE CODE
On November [_____], 2011 (the “Grant Date”), the undersigned acquired 799,000
shares of Series A Voting Preferred Stock, par value $0.0001 per share (the
“Series A Preferred Stock”), of Crumbs Bake Shop, Inc., a Delaware corporation
(the “Company”), and 79,900 New Crumbs Class B Exchangeable Units (the “Class B
Exchangeable Units”, and together with the Series A Preferred Stock, the
“Acquired Securities”) of Crumbs Holdings, LLC, a Delaware limited liability
company (“Crumbs”), subject to certain vesting requirements and forfeiture
provisions.
Pursuant to §83(b) of the Internal Revenue Code (the “Code”) and Treasury
Regulation §1.83-2 promulgated thereunder, the undersigned hereby makes an
election, with respect to the Acquired Securities, to report as taxable income
for the calendar year 2011 the excess (if any) of the value of the Acquired
Securities on the Grant Date, over the purchase price thereof.
The following information is supplied in accordance with Treasury Regulation §
1.83-2(e):
1. The name, address and social security number of the undersigned:
Julian R. Geiger
2330 Stotesbury Way
Wellington, Florida 33414
SSN:  _____ 
2. A description of the property with respect to which the election is being
made: 39,950 shares of Series A Preferred Stock and 399,500 Class B Exchangeable
Units.
3. The date on which the Acquired Securities were transferred: November [_____],
2011. The taxable year for which such election is made: 2011.
4. The restrictions to which the property is subject: Service-based vesting.
5. The fair market value on the Grant Date of the property with respect to which
the election is being made, determined without regard to any lapse restrictions:
$[_____].
6. The amount paid or to be paid for such property: $0.00.
* * * * *

 

A-1



--------------------------------------------------------------------------------



 



A copy of this election is being furnished to the Company and Crumbs pursuant to
Treasury Regulation § 1.83-2(e)(7). A copy of this election will be submitted
with the 2011 federal income tax return of the undersigned pursuant to Treasury
Regulation § 1.83-2(c).
Dated: November [__], 2011

         
 
 
 
Julian R. Geiger    

 

A-2